Title: From James Madison to Mathew Carey, 28 January 1815
From: Madison, James
To: Carey, Mathew


        
          Sir
          Washington Jany. 28. 1815
        
        I have recd your letter of the   with a copy of the 2d. Edition of the Olive Branch, for which & for that of the 1st. previously sent to me I return you my thanks.
        I have not been able as yet to do more, than glance at the plan of the work, and run over a few of its pages. The course adopted, of assembling authentic & striking facts, and addressing them impartially & independently, but with becoming emphasis, to the attention of the public, was best fitted to render it a valuable & seasonable service, and it appears that the success of your labour will well reward the laudable views with which it was undertaken. Be pleased to accept my respects
        
          James Madison
        
      